Title: To Thomas Jefferson from John Stockdale, 10 July 1787
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly London 10th. July 1787

I received your favor of July the 1st. together with the plate, safe, by your Messenger; it has been a great disappointment to me, not receiving it, at the time promised, and I am afraid a detriment  to the sale of the Book, London now being nearly empty of Book buyers. And I am sorry to inform you that the plate is so much wore, that the Impressions which I want will not be quite leidgeable. By the appearance of the plate there must have been about 1,500 taken off so that I may truly say that it has lessened the Value of it to me and the purchasers, for which reason you will probably have no objections to make me a less charge, than you alluded to in a former Letter. I have sent one Copy of the Book and Map, for your Inspection, and should you wish to have 50 or 100 more in boards they are at your service, without being charg’d to Account. But as I hinted before in a former Letter, I beg not to be misunderstood, as I will pay freely whatever you may think Just, after you have weighed it in your mind. By the advice of a friend I have put at the Corner “Published as the Act directs” and enter’d the Book at Stationers hall, for no other reason but to prevent any other spurious Editions. At the same time I hereby acknowledge, that I have no right, or title, in the work, except what I print at my own expence. I have printed 1,000 and shall print the same number of the Maps, which I suppose will be nearly completed by the time that I can receive a Letter from you. The Book I believe you will find, very correct and neatly printed. I have added “Illustrated with a Map &c.” in the Title Page, which was absolutely necessary, otherways the Booksellers would frequently sell the Book without the Map, the necessity of which, I hope will be a sufficient apology for the liberty I have taken. I have taken great pains to procure Smith’s Map of Virginia, but without Success, therefore was absolutely obliged to give up the Idea. I met with three different Copies of the Work, but without the Map, nor does any of our Gentlemen even remember to have seen a Map to the Book.
I have Inclosed a Copy of your Advertisement, that I shall this week send to every Paper in England and Scotland, to be inserted, which I believe are between 70 and 80 in Number, and which will cost me upwards of £30, but I hope the Book will repay me. Tacittus’s Works in Latin is not to be got in 8vo.
Inclos’d is Lackington’s Bill which I have Paid; and I will at any time execute any of your Commands with Pleasure. All the other Articles you were so good as to order, you will find in the Parcell.
Should there be any thing published that has great merit for the Instruction or entertainment of Youth, I shall esteem it a particular favor, if you will be so good as to order it to be sent to me and at the same time I return you my sincere thanks for continuing to  send Mr. Berquin’s Works which you will be so good as to pay for, and I will when ever I am informed, give you Credit in your Account for the same. I am with great Respect, Sir, Your much oblig’d and very humble Servant,

John Stockdale

